Citation Nr: 0806944	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to an effective date prior to June 5, 2002, 
for a grant of service connection for right carpal tunnel 
syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right distal radius and ulnar 
styloid process.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1965 to November 
1967.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The veteran and his spouse testified in support of these 
claims at hearings held in March 2005, at the RO before a 
Decision Review Officer, and in November 2007, in Washington, 
D.C., before the undersigned Veterans Law Judge. 

During the latter hearing and in a brief dated the same day, 
the veteran raised claims of entitlement to a reopening of 
previously denied claims for service connection for a 
cervical spine disability, anxiety neurosis and depression.  
The Board refers these raised claims to the RO for 
appropriate action.

Below, the Board reopens the veteran's claim of entitlement 
to service connection for a back disability.  The Board then 
addresses the merits of that claim, as well as the claims of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right distal radius and ulnar 
styloid process, and entitlement to TDIU in the Remand 
section of this decision and REMANDS those claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  In a rating decision dated September 1998, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for a back disability.  

3.  The RO notified the veteran of the September 1998 rating 
decision, but he did not initiate an appeal of the decision 
in a timely manner.

4.  The evidence received since September 1998 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disability and raises a reasonable possibility of 
substantiating that claim.  

5.  On June 5, 2002, the RO received the veteran's claim of 
entitlement to service connection for right carpal tunnel 
syndrome.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision, in which the RO 
denied the veteran entitlement to service connection for a 
back disability, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  The criteria for entitlement to an effective date prior 
to June 5, 2002, for a grant of service connection for right 
carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 
5101, 5102, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated February 2003, March 
2005, June 2005 and October 2005, the first sent before 
initially deciding those claims in a rating decision dated 
April 2003.  The timing of this notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice letters, considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006, also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO acknowledged the claims being decided, notified the 
veteran of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO provided the veteran all necessary information 
on disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
claims being decided and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any additional 
evidence he thought was pertinent to his claims.  

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Kent.  Therein, the RO did not identify the basis of 
the RO's last denial of the veteran's claim for service 
connection for a back disability.  The veteran is not 
prejudiced as a result of the RO's error in this regard 
because, as explained below, new and material evidence has 
been received to reopen the claim.  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of the claims being decided.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim to Reopen

The RO and the Board previously denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
RO last did so in a rating decision dated September 1998.  
The RO denied the claim on the basis that there was no 
evidence in the record establishing that the veteran's back 
disability was incurred in or aggravated by service.  In 
deciding the claim, the RO considered the veteran's service 
medical records, post-service treatment records, reports of 
VA examinations, hearing testimony, written statements and 
letters.  The RO also considered the veteran's spouse's 
hearing testimony, and written statements of the veteran's 
representative, family members and acquaintances.  

In a letter dated the same month, the RO notified the veteran 
of the September 1998 rating decision and of his appellate 
rights with regard to that decision.  Thereafter, the veteran 
endeavored to appeal the decision to the Board.  However, he 
filed his notice of disagreement in an untimely manner.  The 
September 1998 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

The veteran attempted to reopen his claim for service 
connection for a back disability by written statement 
received in June 2002.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's September 1998 rating decision includes 
private treatment records, reports of and letters from 
private physicians, a report of VA examination, the veteran's 
hearing testimony, written statements, service medical and 
personnel records, and employment information, his spouse's 
hearing testimony, his representative's written statements, 
and letters from fellow servicemen.  

With the exception of the service medical and personnel 
records and the letters from fellow servicemen, this evidence 
is new because it was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a back disability.  In addition, 
it raises a reasonable possibility of substantiating that 
claim.  Specifically, the letters from the private physicians 
indicate that the veteran's back disorder may be, in some 
way, related to his active service.  The lack of such 
evidence formed the basis of the RO's previous denial of the 
veteran's claim for service connection for a back disability.   

Having determined that new and material evidence has been 
received, the Board may reopen such claim.  The Board may 
not, however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.

B.  Claim for an Earlier Effective Date

The veteran seeks an effective date of December 1967 for a 
grant of service connection for right carpal tunnel syndrome 
on the basis that that is the date he filed a claim for 
residuals of a fractured right wrist, to which his carpal 
tunnel syndrome is secondary.  Allegedly, when he filed the 
claim in December 1967, he also submitted medical evidence 
showing that he had right carpal tunnel syndrome. 

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  Generally, the 
effective date of an award of disability compensation based 
on an original claim or a claim to reopen is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2007).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2007).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2007).

In this case, as alleged, the veteran filed a VA Form 21-526e 
(Veteran's Application For Compensation Or Pension At 
Separation From Service) in 1967, in which he indicated that 
a "broken wrist" was the injury for which his claim was 
being filed.  He did not mention carpal tunnel syndrome and, 
contrary to his assertions, at that time, there was no 
medical evidence of record establishing that the veteran's 
right wrist disability included symptomatology secondary to 
such a condition.  

A private physician first diagnosed the veteran with carpal 
tunnel syndrome in June 1995 based on findings of a nerve 
conduction study.  The veteran sent this physician's report, 
which, in part, includes the relevant diagnosis, to the RO in 
March 1998.  Attached was a written statement of the 
veteran's representative asking the RO to consider the 
attached medical evidence in support of a claim for service 
connection for a back condition.  Again, the veteran did not 
mention his carpal tunnel syndrome.  In a rating decision 
dated August 1998, the RO complied and also considered the 
evidence in support of a claim for an increased evaluation 
for the veteran's right wrist disability.    

On June 5, 2002, the RO received an informal claim from the 
veteran, which indicated that he wanted "an increase in 
[his] right wrist condition to include secondary service 
connection for carpal tunnel."  The RO granted the veteran 
service connection for right carpal tunnel syndrome in a 
rating decision dated April 2003, effective June 5, 2002, the 
date of receipt of the claim.  Given these facts, June 5, 
2002 is the appropriate effective date to be assigned the 
grant of service connection for right carpal tunnel syndrome.

There is simply no evidence of record indicating that, prior 
to this date, the veteran filed a document indicating an 
intent to apply for service connection for right carpal 
tunnel syndrome.  In any event, prior to June 5, 2002, the RO 
considered all of the veteran's right wrist symptomatology as 
part of his service-connected right wrist disability and 
compensated him for that symptomatology regardless of the 
diagnosis to which it was attributable.   

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an effective date prior to June 5, 2002, 
for a grant of service connection for right carpal tunnel 
syndrome, have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened and, to this extent only, granted.  

An effective date prior to June 5, 2002, for a grant of 
service connection for right carpal tunnel syndrome, is 
denied.


REMAND

The veteran claims entitlement to service connection for a 
back disability, entitlement to increased evaluation for 
residuals of a fracture, right distal radius and ulnar 
styloid process, and entitlement to TDIU.  Additional action 
is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claims being remanded, the RO has not yet satisfied its 
duties to notify and assist.

First, during the course of this appeal, including most 
recently during his November 2007 hearing, the veteran 
indicated that he was in receipt of disability benefits 
through the Social Security Administration (SSA) due to his 
back problems.  Given this assertion, VA must obtain the 
records upon which SSA relied in awarding the veteran such 
benefits as they are pertinent to both claims being remanded.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination of the veteran's back is necessary.  The 
veteran received treatment for back complaints in service, 
currently has a back disability and has submitted private 
medical opinions indicating that either a principal or 
contributory relationship exists between the back disability 
and the active service and that the disability renders the 
veteran unemployable.  A medical opinion addressing the 
etiology and severity of the veteran's back disability is 
thus needed.

Third, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and describing the effect that the worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  The 
Court further held that, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement.  The Court continued that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must include examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), which are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice on 
his claim for an increased evaluation, 
which complies with recent case 
precedent, discussed above.

2.  Contact SSA and ask personnel 
therefrom to provide VA copies of all 
records upon which SSA relied in awarding 
the veteran disability benefits based on 
his back disability.  

3.  After associating the aforementioned 
records with the veteran's claims file, 
afford the veteran a spine examination 
for the purpose of determining the 
etiology of any back disability shown to 
exist.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
undertaken, the examiner should:

a) diagnose any back disability 
shown to exist; 

b) offer an opinion as to 
whether such disability is at 
least as likely as not related 
to the veteran's active 
service, including documented 
in-service back complaints; 

c) if the back disability is 
related to the veteran's active 
service, also offer an opinion 
as to whether that disability, 
considered in conjunction with 
the veteran's service-connected 
right wrist disabilities, 
renders the veteran unable to 
secure or follow a 
substantially gainful 
occupation; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claims being remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


